Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b)is allowed. Respondent John Dysart Landry is suspended from the practice of law for two years and until further order of the Court, with the suspension stayed after one year by a two-year period of probation, subject to the following conditions which will commence on the effective date of the Court’s order of discipline: a. Respondent shall attend meetings scheduled by the Attorney Registration and Disciplinary Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; d. Respondent shall reimburse the Attorney Registration and Disciplinary Commission for the costs of this proceeding as defined in Supreme Court Rule 773, and shall reimburse the Attorney Registration and Disciplinary Commission for any further costs incurred during the period of probation; e. Respondent shall follow the treatment recommendations made by Dr. Henry: (1) Respondent shall enter and participate in an outpatient treatment program with a doctorate level, licensed psychotherapist, which course of treatment shall include instruction on how to maintain appropriate boundaries in professional relationships with clients, and shall continue during respondent’s period of suspension and probation; (2) Respondent shall refrain from meeting with female clients at their homes or alone in his office; and (3) Respondent shall come under the care of a primary care physician; f. Respondent shall keep the Administrator informed of his current course of treatment, his attendance, and any change in the course of treatment; g. Respondent shall sign the necessary releases to allow his treating physicians to: (1) disclose to the Administrator on at least a quarterly basis, information pertaining to the nature of respondent’s compliance with his probation; and (2) respond to any inquiries from the Administrator regarding respondent’s treatment; h. Respondent shall notify the Administrator within seven days of any change in treatment professionals; i. Probation shall be revoked if respondent is found to have violated any of the terms of his probation. The remainder of the two-year period of suspension shall commence on the date of the determination that any term of probation has been violated and shall continue until further order of the Court. Suspension effective February 3, 2006. Respondent John Dysart Landry shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.